DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated February 3, 2021 in response to a non-final office action.  Claims 1, 10, 11, 15, 16, and 21 have been amended.  Claims 1-21 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
   Applicant's amendments to claim 16 to obviate the previous objection in regard to typographical errors and informalities.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 10 and 21 to obviate the previous rejection in regard to 35 U.S.C 112(a) written description requirement.  The previous rejection to the said claims is hereby withdrawn.
  Applicant's amendment to claim 11 to obviate the previous rejection to claims 11-15 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi et.al. (US Patent Application Publication, 2007/0260746, hereinafter, “Mirtorabi”) in view of Kollipara (US Patent Application Publication, 2014/0241352, hereinafter, “Kollipara”), further in view of Wang (US Patent No. 9106530, hereinafter, “Wang”, and further in view of Nalawade (US Patent No. 7359393, hereinafter, “Nalawade”).
Regarding claim 1, Mirtorabi teaches:
A computer-implemented method for selectively advertising routing information by a network appliance (Mirtorabi: a first CE (e.g., CE1) [i.e., a network appliance] generates a BGP advertisement 400.  Figs. 1, 4, 5 and ¶ [0063]) to a neighboring computing device (Mirtorabi: the first CE (CE1) sends the BGP advertisement 400 to a first PE of an attached provider network (e.g., PE1) [i.e., a neighboring computing device] in step 515.  Figs. 1, 4, 5 and ¶ [0063]), the method comprising:
receiving at a first network appliance (Mirtorabi: the second CE [i.e., CE3, the first network appliance] receives the BGP advertisement 400 in step 530.  Figs. 1, 4, 5 and ¶ [0064]) of a plurality of network appliances (Mirtorabi: The customer networks also comprise one or more network nodes, including a set of communicating border nodes or routers (illustratively, customer edge devices, or "CEs") [i.e., CE1, CE2, CE3, CE4, CE5].  Fig. 1 and ¶ [0038]), routing information from a first source (Mirtorabi: the first CE (CE1) [first source] sends the BGP advertisement 400 [i.e., routing information] … in step 515.  Figs. 1, 4, 5 and ¶ [0063]) of a plurality of sources of routing information (Mirtorabi: the second CE may then convert the BGP advertisement 400 and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) [Link State Advertisements; i.e., sources of routing information] in step 535 for its customer network/area (e.g., Area 2) [Step 535].  Fig Figs. 1, 4, 5 and ¶ [0064]), the routing information comprising at least one IP address (Mirtorabi: The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]);
automatically determining that a source type of the first source of routing information is an internal route or external route (Mirtorabi: Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes [i.e., different source types] in step 542.  Figs. 1, 4, 5 and ¶ [0064]),
the source type being determined by the first network appliance from a plurality of source types (Mirtorabi: In step 540, the second CE [i.e., the first network appliance] determines whether the Domain ID 451 of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1).  Figs. 1, 4, 5 and ¶ [0064]), the automatic determination of the source type being internal to the first network appliance without requiring any communication of new information (Mirtorabi: the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes [i.e., different source types] in step 542 [Note: the route information comes from the same BGP advertisement received earlier in Step 530 hence not new information].  Figs. 1, 4, 5 and ¶ [0064]);
identifying a community identifier corresponding to the determined source type (Mirtorabi: In step 540, the second CE determines whether the Domain ID 451 [community identifier] of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1). Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes in step 542.  Figs. 1, 4, 5 and ¶ [0064]);
associating the received routing information with the identified community identifier (Mirtorabi: the second CE may then convert the BGP advertisement 400 [associated with Domain ID 451 above] and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) in step 535 for its customer network/area (e.g., Area 2).  If the routes are internal, the second CE [i.e., CE3] propagates the IGP advertisement 300 as an internal route advertisement (e.g., a type-3 LSA) into its customer network/area in step 545.  In particular, the present invention allows for the use of BGP on PE-CE links without losing IGP attributes within a VPN.  Figs. 1, 4, 5 and ¶ [0064, 0067]).
Although Mirtorabi teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi does not explicitly teach: 
a source type is a local subnet, a shared subnet, a BGP provider edge (PE), or a BGP branch subnet,
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources,
matching the permitted communities to the identified community identifier,
exporting by the first network appliance, the routing information for the matched permitted communities to the second source,
the customizable export map configured by a network administrator of the first network appliance. 
However, in the same field of endeavor, Kollipara teaches: 
a type of route is a local subnet or a shared subnet (Kollipara: The PE router 112E3 identifies the advertising node, which advertised the route ... based on a routing table available to PE router 112E3 ... The exemplary routing table 210 includes ... a Type field 213 (denoted as Type) which indicates a type of the route (e.g., remotely-connected, directly-connected [i.e., shared subnet], or locally-originated [i.e., local subnet]).  Figs. 1, 2 and ¶ [0047-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi to include the features as taught by Kollipara above in order to determine the root node.  (Kollipara, ¶ [0042]).
Although Mirtorabi-Kollipara teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi-Kollipara does not explicitly teach: 
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources,
matching the permitted communities to the identified community identifier,
exporting by the first network appliance, the routing information for the matched permitted communities to the second source,
the customizable export map configured by a network administrator of the first network appliance. 
However, in the same field of endeavor, Wang teaches: 
receiving a selection from a customizable export map (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) regarding permitted communities to export from the first network appliance (Wang: BGP speakers of network 4 that receive a route refresh message 20 that specifies a VPN service type may filter an outbound routing information base (e.g., an Adj-RIB-Out) for the specified VPN service type according to existing route target membership information [permitted communities] known to the BGP speakers.  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) to a second source of the plurality of sources (Wang: PE router 8A.  Fig. 1 and Column 5, lines 46-53),
matching the permitted communities to the identified community identifier (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target [permitted communities].  Fig. 1 and Column 6, lines 15-26); and
exporting by the first network appliance, the routing information for the matched permitted communities to the second source (Wang: RR 17 thereafter advertises [i.e., exports] routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Mirtorabi-Kollipara-Wang teaches customizable export map (i.e., export/outbound policy), Mirtorabi-Kollipara-Wang does not explicitly teach: 
the customizable export map configured by a network administrator of the first network appliance.
Nalawade teaches: 
the customizable export map (Nalawade: the router must determine which prefixes need to be advertised or withdrawn … includes executing any outbound policy.  Fig. 6 and Column 6, lines 3-7) configured by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang to include the features as taught by Nalawade above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 2, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the first source of routing information is another network appliance of the plurality of network appliances (Mirtorabi: Area 1 may have CE1 and CE2 [i.e., another network appliance] connected over PE-CE links to PE1 (over links CE1-PE1 and CE2-PE1, respectively).  Figs. 1, 4, 5 and ¶ [0038]).

Regarding claim 3, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the first source of routing information is internal to the first network appliance (Mirtorabi: If the routes are internal, the second CE [i.e., CE3] propagates the IGP advertisement 300 as an internal route advertisement (e.g., a type-3 LSA) into its customer network/area in step 545.  Figs. 1, 4, 5 and ¶ [0064]).

Regarding claim 4, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the second source of routing information is another network appliance of the plurality of network appliances (Mirtorabi: Area 1 may have CE1 and CE2 [i.e., another network appliance] connected over PE-CE links to PE1 (over links CE1-PE1 and CE2-PE1, respectively).  Figs. 1, 4, 5 and ¶ [0038]).

Regarding claim 7, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the received routing information is an IP subnet (Mirtorabi: Reachability information in the NLRI field 460 comprises one or more encoded entries 470, each containing a length field 476, signifying the length of a prefix field 478. The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]).

Regarding claim 8, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the community identifier is a BGP community string (Mirtorabi: each BGP attribute and extended community attribute may be defined with a specific type value.  Figs. 4, 5 and ¶ [0057]).

Regarding claim 9, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the community identifier further comprises an autonomous system number (Mirtorabi: the Domain ID attribute 451 may convey an identifier of the CE's domain, such as an AS number or other representation (e.g., Domain 1).  Figs. 4, 5 and ¶ [0055]).

Regarding claim 10, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi further teaches:
wherein the plurality of network appliances form a cloud network (Mirtorabi: The PEs and CEs may be configured as connections to/from one or more virtual private networks (VPNs), as will be understood by those skilled in the art.  Fig. 1 and ¶ [0039]) including at least one physical appliance and at least one virtual appliance (Mirtorabi: Those skilled in the art will understand that any number of routers, nodes, links, provider/customer networks, VPNs, domains, etc., may be used in the computer network 100 and connected in a variety of ways, and that the view shown herein is for simplicity.  Fig. 1 and ¶ [0039].  [And]:   Notably, a physical network interface 210 may also be used to implement one or more virtual network interfaces, such as for VPN access, known to those skilled in the art.  Fig. 2 and ¶ [0041].  [The Examiner interprets the above cited paragraphs to mean that person skilled in the art can create a computer network 100 with any number of routers, nodes, … VPNs... i.e., including physical and virtual devices]).

Regarding claim 21, Mirtorabi teaches:
A computer-implemented method for selectively advertising routing information by a network appliance (Mirtorabi: a first CE (e.g., CE1) [i.e., a network appliance] generates a BGP advertisement 400.  Figs. 1, 4, 5 and ¶ [0063]) to a neighboring computing device (Mirtorabi: the first CE (CE1) sends the BGP advertisement 400 to a first PE of an attached provider network (e.g., PE1) [i.e., a neighboring computing device] in step 515.  Figs. 1, 4, 5 and ¶ [0063]), the method comprising:
receiving at a first network appliance (Mirtorabi: the second CE [i.e., CE3, the first network appliance] receives the BGP advertisement 400 in step 530.  Figs. 1, 4, 5 and ¶ [0064]) of a plurality of network appliances in a communication network (Mirtorabi: The customer networks also comprise one or more network nodes, including a set of communicating border nodes or routers (illustratively, customer edge devices, or "CEs") [i.e., CE1, CE2, CE3, CE4, CE5].  Fig. 1 and ¶ [0038]), routing information from a first source (Mirtorabi: the first CE (CE1) [first source] sends the BGP advertisement 400… in step 515.  Figs. 1, 4, 5 and ¶ [0063]) of a plurality of sources of routing information (Mirtorabi: the second CE may then convert the BGP advertisement 400 and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) [Link State Advertisements; i.e., sources of routing information] in step 535 for its customer network/area (e.g., Area 2) [Step 535].  Fig Figs. 1, 4, 5 and ¶ [0064]), the routing information comprising at least one IP address (Mirtorabi: The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]), the plurality of network appliances including at least one physical appliance and at least one virtual appliance (Mirtorabi: Those skilled in the art will understand that any number of routers, nodes, links, provider/customer networks, VPNs, domains, etc., may be used in the computer network 100 and connected in a variety of ways, and that the view shown herein is for simplicity.  Fig. 1 and ¶ [0039].  [And]:   Notably, a physical network interface 210 may also be used to implement one or more virtual network interfaces, such as for VPN access, known to those skilled in the art.  Fig. 2 and ¶ [0041].  [The Examiner interprets the above cited paragraphs to mean that person skilled in the art can create a computer network 100 with any number of routers, nodes, … VPNs... i.e., including physical and virtual devices]);
determining that a source type of the first source of routing information is an internal route or external route (Mirtorabi: Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes [i.e., different source types] in step 542.  Figs. 1, 4, 5 and ¶ [0064]), the source type being determined from a plurality of source types (Mirtorabi: In step 540, the second CE [i.e., the first network appliance] determines whether the Domain ID 451 of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1).  Figs. 1, 4, 5 and ¶ [0064]);
identifying a community identifier corresponding to the determined source type (Mirtorabi: In step 540, the second CE determines whether the Domain ID 451 [community identifier] of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1). Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes in step 542.  Figs. 1, 4, 5 and ¶ [0064]);
associating the received routing information with the identified community identifier (Mirtorabi: the second CE may then convert the BGP advertisement 400 and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) in step 535 for its customer network/area (e.g., Area 2).  If the routes are internal, the second CE [i.e., CE3] propagates the IGP advertisement 300 as an internal route advertisement (e.g., a type-3 LSA) into its customer network/area in step 545.  In particular, the present invention allows for the use of BGP on PE-CE links without losing IGP attributes within a VPN.  Figs. 1, 4, 5 and ¶ [0064, 0067]).
Although Mirtorabi teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi does not explicitly teach: 
a source type is a local subnet, a shared subnet, a BGP provider edge (PE), or a BGP branch subnet,
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources;
matching the permitted communities to the identified community identifier; and
exporting by the first network appliance, the routing information for the matched permitted communities to the second source,
the customizable export map configured by a network administrator of the first network appliance. 
However, in the same field of endeavor, Kollipara teaches: 
a type of route is a local subnet or a shared subnet (Kollipara: The PE router 112E3 identifies the advertising node, which advertised the route ... based on a routing table available to PE router 112E3 ... The exemplary routing table 210 includes ... a Type field 213 (denoted as Type) which indicates a type of the route (e.g., remotely-connected, directly-connected [i.e., shared subnet], or locally-originated [i.e., local subnet]).  Figs. 1, 2 and ¶ [0047-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi to include the features as taught by Kollipara above in order to determine the root node.  (Kollipara, ¶ [0042]).
Although Mirtorabi-Kollipara teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi-Kollipara does not explicitly teach: 
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources;
matching the permitted communities to the identified community identifier; and
exporting by the first network appliance, the routing information for the matched permitted communities to the second source,
the customizable export map configured by a network administrator of the first network appliance. 
However, in the same field of endeavor, Wang teaches: 
receiving a selection from a customizable export map (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) regarding permitted communities to export from the first network appliance (Wang: BGP speakers of network 4 that receive a route refresh message 20 that specifies a VPN service type may filter an outbound routing information base (e.g., an Adj-RIB-Out) for the specified VPN service type according to existing route target membership information known to the BGP speakers.  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) to a second source of the plurality of sources (Wang: PE router 8A.  Fig. 1 and Column 5, lines 46-53);
matching the permitted communities to the identified community identifier (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target [permitted communities].  Fig. 1 and Column 6, lines 15-26); and
exporting by the first network appliance, the routing information for the matched permitted communities to the second source (Wang: RR 17 thereafter advertises routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Mirtorabi-Kollipara-Wang teaches customizable export map (i.e., export/outbound policy), Mirtorabi-Kollipara-Wang does not explicitly teach: 
the customizable export map configured by a network administrator of the first network appliance.
However, in the same field of endeavor, Nalawade teaches: 
the customizable export map (Nalawade: the router must determine which prefixes need to be advertised or withdrawn … includes executing any outbound policy.  Fig. 6 and Column 6, lines 3-7) configured by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang to include the features as taught by Nalawade above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi-Kollipara-Wang-Nalawade in view of Gattani et.al. (US Patent Application Publication, 2016/0255000, hereinafter, “Gattani”).
Regarding claim 5, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi-Kollipara-Wang-Nalawade does not explicitly teach: 
wherein the first source is in a different autonomous system than the first network appliance, and the routing information is received using BGP.
However, in the same field of endeavor, Gattani teaches: 
wherein the first source is in a different autonomous system (Gattani: Network element 120 in AS 110.  Fig. 1 and ¶ [0032]) than the first network appliance (Gattani: Network element 121 in AS 111.  Fig. 1 and ¶ [0032]), and the routing information is received using BGP (Gattani: Network elements 120 and 121 use BGP to exchange routing and reachability information between AS 110 and AS 111.  Fig. 1 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang-Nalawade to Gattani above in order to produce a real-time, network-wide view of traffic flows.  (Gattani, ¶ [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi-Kollipara-Wang-Nalawade in view of Naseh et.al. (US Patent Application Publication, 2006/0193247, hereinafter, “Naseh”).
Regarding claim 6, Mirtorabi-Kollipara-Wang-Nalawade discloses on the features with respect to claim 1 as outlined above.
Mirtorabi-Kollipara-Wang-Nalawade does not explicitly teach: 
wherein the second source is in a different autonomous system than the first network appliance, and the routing information is received using BGP.
However, in the same field of endeavor, Naseh teaches: 
wherein the second source is in a different autonomous system (Naseh: ISP router 35 [and ISP router 36] are in two autonomous systems.  Fig. 2 and ¶ [0025, 0028]) than the first network appliance (Naseh: edge router 14 [of primary data center 12] is in a third autonomous system.  Fig. 2 and ¶ [0025, 0028]), and the routing information is received using BGP (Naseh: A route is injected from data center 12 and advertised into the enterprise core network 37 using RHI and IGP and redistributed into BGP at the edge router.  Fig. 2 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang-Nalawade to include the features as taught by Naseh above in order to facilitate the conditional advertisement at the standby data center.  (Naseh, ¶ [0021]).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi et.al. (US Patent Application Publication, 2007/0260746, hereinafter, “Mirtorabi”) in view of Kollipara (US Patent Application Publication, 2014/0241352, hereinafter, “Kollipara”), further in view of Means (US Patent Application Publication, 2016/0142310, hereinafter, “Means”), further in view of Nalawade (US Patent No. 7359393, hereinafter, “Nalawade”), and further in view of Wang (US Patent No. 9106530, hereinafter, “Wang”).
Regarding claim 11, Mirtorabi teaches:
A system for selectively advertising routing information by a first network appliance of the plurality of network appliances (Mirtorabi: a first CE (e.g., CE1) [i.e., a network appliance] generates a BGP advertisement 400.  Figs. 1, 4, 5 and ¶ [0063]) to a neighboring computing device (Mirtorabi: the first CE (CE1) sends the BGP advertisement 400 to a first PE of an attached provider network (e.g., PE1) [i.e., a neighboring computing device] in step 515.  Figs. 1, 4, 5 and ¶ [0063]), the system comprising:
a community identifier engine (Mirtorabi: The processor 220 [i.e., community identifier engine] … invoking network operations in support of software processes and/or services executing on the router. These software processes and/or services may include routing services 247, IGP services 244, and BGP services 245.  Fig. 2 and ¶ [0042]) at the first network appliance (Mirtorabi: the second CE [i.e., CE3, the first network appliance] receives the BGP advertisement 400 in step 530.  Figs. 1, 4, 5 and ¶ [0064]) to determine that a source type of the first source of routing information (Mirtorabi: Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes [i.e., different source types] in step 542.  Figs. 1, 4, 5 and ¶ [0064]), the source type being determined from a plurality of source types (Mirtorabi: In step 540, the second CE [i.e., the first network appliance] determines whether the Domain ID 451 [community identifier] of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1).  Figs. 1, 4, 5 and ¶ [0064]) and to associate a community identifier that corresponds to the determined source type for the source of the received routing information (Mirtorabi: the second CE may then convert the BGP advertisement 400 and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) in step 535 for its customer network/area (e.g., Area 2).  If the routes are internal, the second CE [i.e., CE3] propagates the IGP advertisement 300 as an internal route advertisement (e.g., a type-3 LSA) into its customer network/area in step 545.  In particular, the present invention allows for the use of BGP on PE-CE links without losing IGP attributes within a VPN.  Figs. 1, 4, 5 and ¶ [0064, 0067]).
Although Mirtorabi teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi does not explicitly teach: 
a source type is a local subnet, a shared subnet, a BGP provider edge (PE), or a BGP branch subnet,
the associated community identifier indicating a relative relationship in a communication network between the source type for a source of received routing information and the first network appliance;
a routing table manager at the first network appliance to associate a learned route for the network appliance with the associated community identifier, the learned route comprising at least one IP address; and
a plurality of address exporting route maps at the first network appliance, each address exporting route map associated with a particular neighboring computing device to the first network appliance and comprising zero or more community identifiers that are permitted to be exported by the first network appliance to the neighboring computing device, wherein at least one of the plurality of address exporting route maps is configured to be customizable by a network administrator of the first network appliance. 
However, in the same field of endeavor, Kollipara teaches: 
a type of route is a local subnet or a shared subnet (Kollipara: The PE router 112E3 identifies the advertising node, which advertised the route ... based on a routing table available to PE router 112E3 ... The exemplary routing table 210 includes ... a Type field 213 (denoted as Type) which indicates a type of the route (e.g., remotely-connected, directly-connected [i.e., shared subnet], or locally-originated [i.e., local subnet]).  Figs. 1, 2 and ¶ [0047-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi to include the features as taught by Kollipara above in order to determine the root node.  (Kollipara, ¶ [0042]).
Although Mirtorabi-Kollipara teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi-Kollipara does not explicitly teach: 
the associated community identifier indicating a relative relationship in a communication network between the source type for a source of received routing information and the first network appliance;
a routing table manager at the first network appliance to associate a learned route for the network appliance with the associated community identifier, the learned route comprising at least one IP address; and
a plurality of address exporting route maps at the first network appliance, each address exporting route map associated with a particular neighboring computing device to the first network appliance and comprising zero or more community identifiers that are permitted to be exported by the first network appliance to the neighboring computing device, wherein at least one of the plurality of address exporting route maps is configured to be customizable by a network administrator of the first network appliance. 
However, in the same field of endeavor, Means teaches: 
the associated community identifier indicating a relative relationship in a communication network between the source type for a source of received routing information and the first network appliance (Means: an example first BGP VPN route 154 associated with a first customer destination located at the first customer site 110A [i.e., the first source of routing information] and further includes a "next hop address" identifying the address of the PE1 router 116A [i.e., the first network appliance].  Additionally, the first BGP VPN route 154 includes a route distinguisher that uniquely identifies the VRF-A.  The first BGP VPN route 154 further includes a route target identifying a router(s) that is to import and store the first BGP VPN route 154 when the first BGP VPN route 154 is advertised.  The first BGP VPN route 154 additionally includes a route originator-ID that identifies a router at which the first VPN route originated within a network [the combination of the route distinguisher and route originator-ID represent a unique identifier associated with the route].  Figs. 1A-1C and ¶ [0046-0048, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara to include the features as taught by Means above in order to prevent route looping.  (Means, ¶ [0050]).
Although Mirtorabi-Kollipara-Means teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi-Kollipara-Means does not explicitly teach: 
a routing table manager at the first network appliance to associate a learned route for the network appliance with the associated community identifier, the learned route comprising at least one IP address; and
a plurality of address exporting route maps at the first network appliance, each address exporting route map associated with a particular neighboring computing device to the first network appliance and comprising zero or more community identifiers that are permitted to be exported by the first network appliance to the neighboring computing device, wherein at least one of the plurality of address exporting route maps is configured to be customizable by a network administrator of the first network appliance. 
However, in the same field of endeavor, Wang teaches: 
a routing table manager (Wang: routing protocol module 36.  Fig. 3 and Column 10, lines 13-31) at the first network appliance to associate a learned route for the network appliance with the associated community identifier (Wang: Route Target Membership NLRI 108 includes a … route target (RT) field 110B specifying a route target in which the sending PE router is advertising membership.  Fig. 5 and Column 13, lines 12-20), the learned route comprising at least one IP address (Wang: Route Target Membership NLRI 108 includes a prefix [i.e., an IP address].  Fig. 5 and Column 13, lines 12-20); and
a plurality of address exporting route maps at the first network appliance (Wang: BGP speakers of network 4 that receive a route refresh message 20 that specifies a VPN service type may filter an outbound routing information base (e.g., an Adj-RIB-Out) for the specified VPN service type according to existing route target membership information known to the BGP speakers.  Fig. 1 and Column 8, lines 30-44), each address exporting route map associated with a particular neighboring computing device to the first network appliance (Wang: RR 17 may therefore apply an export policy only to the subset of routes in a routing information base for the VPN service type that match [the] route target.  Fig. 1 and Column 8, lines 30-44) and comprising zero or more community identifiers that are permitted to be exported by the first network appliance to the neighboring computing device (Wang: Route Target (RT) 110B.  Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Means to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Mirtorabi-Kollipara-Means-Wang teaches customizable export map (i.e., export/outbound policy), Mirtorabi-Kollipara-Means-Wang does not explicitly teach: 
wherein at least one of the plurality of address exporting route maps is configured to be customizable by a network administrator of the first network appliance.
However, in the same field of endeavor, Nalawade teaches: 
wherein at least one of the plurality of address exporting route maps (Nalawade: the router must determine which prefixes need to be advertised or withdrawn … includes executing any outbound policy.  Fig. 6 and Column 6, lines 3-7) is configured to be customizable by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Means-Wang to Nalawade above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 12, Mirtorabi-Kollipara-Means-Wang-Nalawade discloses on the features with respect to claim 11 as outlined above.
Mirtorabi further teaches:
wherein the plurality of source types of routing information comprises an edge router, and another network appliance of the plurality of network appliances (Mirtorabi: Area 1 may have CE1 [i.e., CE1 can be an edge router connecting to provider edge router PE1] and CE2 [i.e., another network appliance] connected over PE-CE links to PE1 (over links CE1-PE1 and CE2-PE1, respectively).  Figs. 1, 4, 5 and ¶ [0038]).

Regarding claim 13, Mirtorabi-Kollipara-Means-Wang-Nalawade discloses on the features with respect to claim 11 as outlined above.
Mirtorabi further teaches:
wherein the community identifier is used to identify a BGP community source type (Mirtorabi: new transitive extended community attributes are defined for transparently maintaining IGP attributes in BGP advertisements 400 from the first CE to the second CE (a "CE-CE BGP advertisement"). Examples of such transitive extended community attributes include, inter alia, an IGP Domain Identifier (ID) attribute 451, an IGP Route Type attribute 452, an IGP Router ID attribute 453, … Also, the Router ID attribute 453 may convey the router ID of the originating router, e.g., CE1.  Figs. 4, 5 and ¶ [0055]).

Regarding claim 14, Mirtorabi-Kollipara-Means-Wang-Nalawade discloses on the features with respect to claim 11 as outlined above.
Mirtorabi further teaches:
wherein the learned route is an IP subnet (Mirtorabi: Reachability information in the NLRI field 460 comprises one or more encoded entries 470, each containing a length field 476, signifying the length of a prefix field 478. The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]).

Regarding claim 15, Mirtorabi-Kollipara-Means-Wang-Nalawade discloses on the features with respect to claim 11 as outlined above.
Mirtorabi further teaches:
wherein the plurality of source types of routing information are located in one or more autonomous systems (Mirtorabi: the Domain ID attribute 451 may convey an identifier of the CE's domain, such as an AS number or other representation (e.g., Domain 1).  Figs. 4, 5 and ¶ [0055]).

Regarding claim 16, Mirtorabi teaches:
A non-transitory computer readable medium having embodied thereon a program, the program being executable by a processor (Mirtorabi: The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures.  Fig. 2 and ¶ [0042]) for selectively advertising routing information by a network appliance (Mirtorabi: a first CE (e.g., CE1) [i.e., a network appliance] generates a BGP advertisement 400.  Figs. 1, 4, 5 and ¶ [0063]) to a neighboring computing device (Mirtorabi: the first CE (CE1) sends the BGP advertisement 400 to a first PE of an attached provider network (e.g., PE1) [i.e., a neighboring computing device] in step 515.  Figs. 1, 4, 5 and ¶ [0063]), the method comprising:
receiving at a network first appliance (Mirtorabi: the second CE [i.e., CE3, the first network appliance] receives the BGP advertisement 400 in step 530.  Figs. 1, 4, 5 and ¶ [0064]) of a plurality of network appliances (Mirtorabi: The customer networks also comprise one or more network nodes, including a set of communicating border nodes or routers (illustratively, customer edge devices, or "CEs") [i.e., CE1, CE2, CE3, CE4, CE5].  Fig. 1 and ¶ [0038]), routing information from a first source (Mirtorabi: the first CE (CE1) [first source] sends the BGP advertisement 400 [i.e., routing information] … in step 515.  Figs. 1, 4, 5 and ¶ [0063]) of a plurality of sources of routing information (Mirtorabi: the second CE may then convert the BGP advertisement 400 and transitive IGP attributes into corresponding IGP advertisements 300 (e.g., LSAs) [Link State Advertisements; i.e., sources of routing information] in step 535 for its customer network/area (e.g., Area 2).  Fig Figs. 1, 4, 5 and ¶ [0064]), the routing information comprising at least one IP address (Mirtorabi: The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]);
determining that a source type of the first source of routing information (Mirtorabi: Where the routes are advertised from the same IGP domain, the second CE determines, e.g., from the Route Type attribute 452, whether the routes were originally advertised as internal or external routes [i.e., different source types] in step 542.  Figs. 1, 4, 5 and ¶ [0064]), the source type being determined from a plurality of source types (Mirtorabi: In step 540, the second CE [i.e., the first network appliance] determines whether the Domain ID 451 of the incoming BGP advertisement 400 indicates that the routes advertised are from the same IGP domain (e.g., Domain 1).  Figs. 1, 4, 5 and ¶ [0064]).
Mirtorabi teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi does not explicitly teach: 
a source type is a local subnet, a shared subnet, a BGP provider edge (PE), or a BGP branch subnet,
identifying a community identifier corresponding to the determined source type, the identified community identifier indicating a relative relationship in a communication network between the first source of routing information and the first network appliance;
associating the received routing information with the identified community identifier;
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources, the customizable export map configured by a network administrator of the first network appliance;
matching the permitted communities to the identified community identifier; and
exporting by the first network appliance, the routing information for the matched communities to the second source. 
However, in the same field of endeavor, Kollipara teaches: 
a type of route is a local subnet or a shared subnet (Kollipara: The PE router 112E3 identifies the advertising node, which advertised the route ... based on a routing table available to PE router 112E3 ... The exemplary routing table 210 includes ... a Type field 213 (denoted as Type) which indicates a type of the route (e.g., remotely-connected, directly-connected [i.e., shared subnet], or locally-originated [i.e., local subnet]).  Figs. 1, 2 and ¶ [0047-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi to include the features as taught by Kollipara above in order to determine the root node.  (Kollipara, ¶ [0042]).
Mirtorabi-Kollipara teaches exchanging of routing information, community identity, and source types between peer appliances, Mirtorabi-Kollipara does not explicitly teach: 
identifying a community identifier corresponding to the determined source type, the identified community identifier indicating a relative relationship in a communication network between the first source of routing information and the first network appliance;
associating the received routing information with the identified community identifier;
receiving a selection from a customizable export map regarding permitted communities to export from the first network appliance to a second source of the plurality of sources, the customizable export map configured by a network administrator of the first network appliance;
matching the permitted communities to the identified community identifier; and
exporting by the first network appliance, the routing information for the matched communities to the second source. 
However, in the same field of endeavor, Wang teaches: 
identifying a community identifier corresponding to the determined source type (Wang: Route Target Membership NLRI 108 is an NLRI field of MP-REACH-NRLI 104 and advertises membership for the sending PE router in a route target (RT) extended community.  Fig. 5 and Column 13, lines 12-20);
associating the received routing information with the identified community identifier (Wang: Route Target Membership NLRI 108 includes a ... route target (RT) field 110B specifying a route target in which the sending PE router is advertising membership.  Fig. 5 and Column 13, lines 12-20);
receiving a selection from a customizable export map (Wang:  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) regarding permitted communities to export from the first network appliance (Wang: BGP speakers of network 4 that receive a route refresh message 20 that specifies a VPN service type may filter an outbound routing information base (e.g., an Adj-RIB-Out) for the specified VPN service type according to existing route target membership information known to the BGP speakers.  RR 17 may receive the export policy from PE router 8B.  Fig. 1 and Column 8, lines 30-44) to a second source of the plurality of sources (Wang: PE router 8A.  Fig. 1 and Column 5, lines 46-53);
matching the permitted communities to the identified community identifier (Wang: RR 17 may use the Route Target membership NLRI to build a distribution graph, including PE router 8A, for routes associated with the specified route target [permitted communities].  Fig. 1 and Column 6, lines 15-26); and
exporting by the first network appliance, the routing information for the matched communities to the second source (Wang: RR 17 thereafter advertises routes associated with the specified route target to PE router 8A.  Fig. 1 and Column 6, lines 15-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara to include the features as taught by Wang above in order to ensure the distribution of Virtual Private Network (VPN) routes in a service provider network configured with multiple VPN services.  (Wang, ¶ [Column 1 lines 66-67, Column 2 line 1]).
Although Mirtorabi-Kollipara-Wang teaches customizable export map (i.e., export/outbound policy), Mirtorabi-Kollipara-Wang does not explicitly teach: 
the identified community identifier indicating a relative relationship in a communication network between the first source of routing information and the first network appliance;
the customizable export map configured by a network administrator of the first network appliance.
However, in the same field of endeavor, Means teaches: 
the identified community identifier indicating a relative relationship in a communication network between the first source of routing information and the first network appliance (Means: an example first BGP VPN route 154 associated with a first customer destination located at the first customer site 110A [i.e., the first source of routing information] and further includes a "next hop address" identifying the address of the PE1 router 116A [i.e., the first network appliance].  Additionally, the first BGP VPN route 154 includes a route distinguisher that uniquely identifies the VRF-A.  The first BGP VPN route 154 further includes a route target identifying a router(s) that is to import and store the first BGP VPN route 154 when the first BGP VPN route 154 is advertised.  The first BGP VPN route 154 additionally includes a route originator-ID that identifies a router at which the first VPN route originated within a network [the combination of the route distinguisher and route originator-ID represent a unique identifier associated with the route].  Figs. 1A-1C and ¶ [0046-0048, 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang to include the features as taught by Means above in order to prevent route looping.  (Means, ¶ [0050]).
Although Mirtorabi-Kollipara-Wang-Means teaches customizable export map (i.e., export/outbound policy), Mirtorabi-Kollipara-Wang-Means does not explicitly teach: 
the customizable export map configured by a network administrator of the first network appliance.
However, in the same field of endeavor, Nalawade teaches: 
the customizable export map (Nalawade: the router must determine which prefixes need to be advertised or withdrawn … includes executing any outbound policy.  Fig. 6 and Column 6, lines 3-7) configured by a network administrator of the first network appliance (Nalawade: outbound policy configured by the user which has the effect of filtering out prefixes which would otherwise be advertised (e.g., prefix-lists or filter-lists) … any outbound policy configured by the user which can alter the value of the attributes (e.g., route-maps) must be executed..  Fig. 6 and Column 6, lines 7-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mirtorabi-Kollipara-Wang-Means to include the features as taught by Nalawade above in order to improve convergence time and flexibility of peer configuration.  (Nalawade, ¶ [Column 2, lines 38-42]).

Regarding claim 17, Mirtorabi-Kollipara-Wang-Means-Nalawade discloses on the features with respect to claim 16 as outlined above.
Mirtorabi further teaches:
wherein the first source of routing information is another network appliance of the plurality of network appliances (Mirtorabi: Area 1 may have CE1 [i.e., first source] and CE2 [i.e., another network appliance] connected over PE-CE links to PE1 (over links CE1-PE1 and CE2-PE1, respectively).  Figs. 1, 4, 5 and ¶ [0038]).

Regarding claim 18, Mirtorabi-Kollipara-Wang-Means-Nalawade discloses on the features with respect to claim 16 as outlined above.
Mirtorabi further teaches:
wherein the second source of routing information is another network appliance of the plurality of network appliances (Mirtorabi: Area 1 may have CE1 and CE2 [i.e., second source is another network appliance] connected over PE-CE links to PE1 (over links CE1-PE1 and CE2-PE1, respectively).  Figs. 1, 4, 5 and ¶ [0038]).

Regarding claim 19, Mirtorabi-Kollipara-Wang-Means-Nalawade discloses on the features with respect to claim 16 as outlined above.
Mirtorabi further teaches:
wherein the received routing information is an IP subnet (Mirtorabi: Reachability information in the NLRI field 460 comprises one or more encoded entries 470, each containing a length field 476, signifying the length of a prefix field 478. The prefix field 478 contains destination address prefixes [i.e., IP subnets] that are reachable via, e.g., the originating (advertising) node.  Figs. 4, 5 and ¶ [0051]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi-Kollipara-Wang-Means-Nalawade in view of Gattani et.al. (US Patent Application Publication, 2016/0255000, hereinafter, “Gattani”).
Regarding claim 20, Mirtorabi-Kollipara-Wang-Means-Nalawade discloses on the features with respect to claim 16 as outlined above.
Mirtorabi-Kollipara-Wang-Means-Nalawade does not explicitly teach: 
wherein the exporting the routing information for the matched communities to the second source further comprises exporting an autonomous system number and the identified community identifier with the routing information.
However, in the same field of endeavor, Gattani teaches: 
wherein the exporting the routing information for the matched communities to the second source further comprises exporting an autonomous system number and the identified community identifier with the routing information (Gattani: the Extended Gateway structure 200 includes … an AS Number of Source attribute, a Communities attribute...  Fig. 2 and ¶ [0036]).
Mirtorabi-Kollipara-Wang-Means-Nalawade to include the features as taught by Gattani above in order to produce a real-time, network-wide view of traffic flows.  (Gattani, ¶ [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416